Citation Nr: 1503304	
Decision Date: 01/23/15    Archive Date: 01/27/15

DOCKET NO.  11-27 865	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of service connection for a left testicle disability, to include as secondary to service-connected history of epididymo-orchitis with right testicle orchiectomy and/or service-connected multiple right inguinal herniorrhaphies.

2.  Entitlement to a rating in excess of 10 percent for history of epididymo-orchitis with right testicle orchiectomy.

3.  Entitlement to a rating in excess of 10 percent for multiple right inguinal herniorrhaphies.

4.  Entitlement to a separate compensable rating for surgical scar associated with multiple right inguinal herniorrhaphies.

5.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).

6.  Entitlement to service connection for diabetes.

7.  Entitlement to a rating in excess of 30 percent for depression.

8.  Entitlement to an effective date prior to July 16, 2012, for the award of service connection for depression.


REPRESENTATION

Veteran represented by:	Kenneth LaVan, Esq.


WITNESS AT HEARINGS ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. B. Yantz, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from September 1967 to September 1969.  These matters are before the Board of Veterans' Appeals (Board) on appeal from December 1991, January 2011, and June 2013 rating decisions of the Jackson, Mississippi Department of Veterans Affairs (VA) Regional Office (RO).  In April 1992, a hearing was held before a Decision Review Officer (DRO) at the RO for the issues of increased ratings for history of epididymo-orchitis with right testicle orchiectomy and for multiple right inguinal herniorrhaphies (to include consideration of a separate compensable rating for surgical scar), and a transcript of the hearing is associated with the record.  In March 2014, a Travel Board hearing was held before the undersigned for the issues of whether new and material evidence has been received to reopen a claim of service connection for a left testicle disability, an increased rating for history of epididymo-orchitis with right testicle orchiectomy, and a TDIU rating, and a transcript of the hearing is associated with the record.  From the date of the March 2014 hearing, the record was held open for 60 days in order to allow for the submission of additional evidence for consideration, which was submitted in May 2014 with a waiver of initial RO consideration.  See 38 C.F.R. § 20.1304 (2014).

The Board notes that the RO reopened the Veteran's claim of service connection for a left testicle disability and decided it on the merits.  However, despite the determination reached by the RO, the Board must find new and material evidence in order to establish its jurisdiction to review the merits of a previously denied claim.  See Barnett v. Brown, 83 F. 3d 1380 (Fed. Cir. 1996); Jackson v. Principi, 265 F. 3d 1366 (Fed. Cir. 2001).

The issue of whether new and material evidence has been received to reopen a claim of service connection for a bladder/urinary disability has been raised by the record (at the March 2014 hearing), but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).

The issues of entitlement to service connection for a left testicle disability (on de novo review), a TDIU rating, service connection for diabetes, an increased rating for depression, and an earlier effective date for the award of service connection for depression are being REMANDED to the AOJ.  VA will notify the Veteran if action on his part is required.


FINDINGS OF FACT

1.  A January 2009 Board decision denied the Veteran's claim for service connection for a left testicle disability, finding that such disability was not incurred in or aggravated by service and was not proximately due to, the result of, or aggravated by his service-connected disabilities of history of epididymo-orchitis with right testicle orchiectomy and multiple right inguinal herniorrhaphies.

2.  Evidence received since the January 2009 Board decision suggests that the Veteran's current left testicle disability may have been incurred in service or may have been proximately due to his service-connected disabilities of history of epididymo-orchitis with right testicle orchiectomy and multiple right inguinal herniorrhaphies; such evidence relates to unestablished facts necessary to substantiate the claim of service connection for a left testicle disability, and raises a reasonable possibility of substantiating such claim.

3.  Prior to January 31, 2000, the Veteran was status post right testicle removal, with no evidence of the left testicle being absent or nonfunctional.

4.  From January 31, 2000, the Veteran was status post right testicle removal, with evidence of the left testicle being nonfunctional (i.e., the diameters of the left testicle were shown to be reduced to one-third of normal size); no exceptional disability picture has been shown at any time during this period.

5.  The Veteran is not shown to have had a recurrent right inguinal hernia at any time during the period of claim.

6.  The Veteran's surgical scar associated with multiple right inguinal herniorrhaphies has been shown to be painful on examination, but such scar is not deep and has not been shown to result in limited motion at any time during the period of claim.


CONCLUSIONS OF LAW

1.  New and material evidence has been received, and the claim of service connection for a left testicle disability may be reopened.  38 U.S.C.A. §§ 5108, 7104, 7105(c) (West 2014); 38 C.F.R. § 3.156(a) (2014).

2.  For history of epididymo-orchitis with right testicle orchiectomy, a rating in excess of 10 percent prior to January 31, 2000 is not warranted, and a rating of 30 percent (but no higher) from January 31, 2000 is warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.3, 4.7, 4.115b, Code 7524 (1993, Feb. 17, 1994, & 2014).

3.  A rating in excess of 10 percent for multiple right inguinal herniorrhaphies is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.114, Code 7338 (2014).

4.  A separate rating of 10 percent (but no higher) for surgical scar associated with multiple right inguinal herniorrhaphies is warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.118, Code 7804 (2001 & 2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant claims outlined below.

Regarding the petition to reopen a claim of service connection for a left testicle disability, inasmuch as this decision reopens the claim, there is no need to belabor the impact of the VCAA on this matter (as any notice or duty to assist omission is harmless).

Regarding increased ratings for history of epididymo-orchitis with right testicle orchiectomy and for multiple right inguinal herniorrhaphies (to include consideration of a separate compensable rating for surgical scar), a June 2001 letter explained the evidence necessary to substantiate these increased rating claims, the evidence VA was responsible for providing, and the evidence the Veteran was responsible for providing.  September 2009, December 2009, and November 2010 letters informed him of disability rating and effective date criteria (i.e., the generic notice required in claims for increase).  At the hearing before the undersigned, the Veteran was advised of what is needed to substantiate his claims for higher ratings for history of epididymo-orchitis with right testicle orchiectomy and for multiple right inguinal herniorrhaphies (to include consideration of a separate compensable rating for surgical scar).  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).  He has had ample opportunity to respond and supplement the record, and has not alleged prejudice from a notice defect; see Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

The Veteran's pertinent treatment records have been secured.  [In October 2010, the Social Security Administration (SSA) informed VA that there were no medical records for the Veteran; therefore, VA has determined that further attempts to obtain such records would be futile, and VA has notified the Veteran accordingly.]  The AOJ arranged for pertinent VA examinations in September 1991, August 1992, September 1993, March 1995, February 1998, June 2002, May 2003, March 2007, October 2009, October 2010, November 2010, September 2012, and October 2014.  The Board finds that the reports of these VA examinations contain sufficient clinical findings and discussion of the history and features (and related functional impairment) of the disabilities at issue to constitute probative medical evidence adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide these matters, and that no further development of the evidentiary record is necessary.  See 38 C.F.R. § 3.159(c)(4).  The Veteran has not identified any pertinent evidence that remains outstanding.  VA's duty to assist is met.

Legal Criteria, Factual Background, and Analysis

The Board notes that it has reviewed all of the evidence in the record, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claims being decided.

Reopening Claim of Service Connection for Left Testicle Disability

A claim which is the subject of a prior final decision may be reopened if new and material evidence is received.  38 U.S.C.A. § 5108.

New and material evidence is defined by regulation.  See 38 C.F.R. § 3.156.  New evidence means evidence not previously submitted to agency decision-makers.  Material evidence is evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of establishing the claim.  38 C.F.R. § 3.156(a).

The Court has held that the phrase 'raises a reasonable possibility of establishing the claim' must be viewed as enabling rather than precluding reopening.  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

A January 2009 Board decision denied a claim of service connection for a left testicle disability essentially on the basis that such disability was not incurred in or aggravated by service and was not proximately due to, the result of, or aggravated by his service-connected disabilities of history of epididymo-orchitis with right testicle orchiectomy and multiple right inguinal herniorrhaphies.  The January 2009 Board decision is final.  See 38 U.S.C.A. § 7104.

Evidence received since the January 2009 Board decision includes private treatment records dated in April 2010 and September 2010 as well as a VA treatment record dated in December 2011.  The April 2010 private treatment record noted that the Veteran was currently having left testalgia and that his left testicle was becoming aggressively more atrophic over time, and it was noted that the Veteran had been "having some problem with his testis since 1968 when he was in the service."  The September 2010 private treatment record noted that he had a "history of bilateral groin pain that has been persistent for almost 40 years which started initially after an episode of right epididymo-orchitis followed by a right orchiectomy and subsequent reexploration surgery and hernia repairs."  The December 2011 VA treatment record noted that the Veteran had a "30+ year history of scrotalgia.  [The Veteran] has had R orchiectomy and subsequent R hernia repair x 3 without resolution of R orchalgia.  All operations in 1980s.  Since[,] [the Veteran] has had atrophy of L testicle and L orchalgia."

As service connection for a left testicle disability was previously denied on the basis that there was no evidence that such disability was incurred in or aggravated by service or was proximately due to, the result of, or aggravated by his service-connected disabilities of history of epididymo-orchitis with right testicle orchiectomy and multiple right inguinal herniorrhaphies, for evidence to be new and material in the matter, it would have to be evidence not previously of record that tends to show that the Veteran's left testicle disability was either incurred in or aggravated by service or was proximately due to, the result of, or aggravated by his service-connected disabilities of history of epididymo-orchitis with right testicle orchiectomy and multiple right inguinal herniorrhaphies.  The aforementioned evidence suggests that his current left testicle disability may have been incurred in service or may have been proximately due to his service-connected disabilities of history of epididymo-orchitis with right testicle orchiectomy and multiple right inguinal herniorrhaphies.  For purposes of reopening, this evidence is deemed to be credible.  It relates to unestablished facts necessary to substantiate the claim of service connection for a left testicle disability and raise a reasonable possibility of substantiating that claim (particularly in light of the low threshold standard endorsed by the Court in Shade, supra).  Therefore, the additional evidence received is both new and material, and the claim of service connection for a left testicle disability may be reopened.  38 U.S.C.A. § 5108.

De novo review of this claim is addressed in the remand below.

Increased Rating Claims - in general

In general, disability evaluations are determined by the application of a schedule of ratings, which is based on the average impairment of earning capacity caused by a given disability.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability more closely approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.

In evaluating the severity of a particular disability, it is essential to consider its history.  38 C.F.R. § 4.1; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary importance.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Separate ratings may be assigned for separate periods of time based on the facts found, however.  This practice is known as "staged" ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Increased Rating for History of Epididymo-orchitis with Right Testicle Orchiectomy

Effective February 17, 1994 and September 8, 1994, VA revised the criteria for rating removal of a testis.  59 Fed. Reg. 2523 (Jan. 18, 1994); 59 Fed. Reg. 46338 (Sept. 8, 1994).  Because the Veteran filed the instant claim for an increased rating for history of epididymo-orchitis with right testicle orchiectomy in July 1991, the Board is required to consider the claim in light of both the former and revised schedular criteria in order to determine whether a higher rating is warranted for that disability.  If application of the revised regulation results in a higher rating, the effective date for the higher disability rating can be no earlier than the effective date of the change in the regulation.  38 U.S.C.A. § 5110(g) (West 2014).  Prior to the effective date of the change in the regulation, the Board can apply only the original version of the regulation.

The Veteran's history of epididymo-orchitis with right testicle orchiectomy has been rated under Code 7524 (for testis, removal), which sets forth the following criteria.

Under the version of Code 7524 in effect prior to February 17, 1994, a 10 percent rating is warranted for removal of one testis (other than undescended or congenitally undeveloped), and a 30 percent rating is warranted for removal of both testes.  An accompanying Note provides that, in cases of the removal of one testis as the result of a service-incurred injury or disease, other than an undescended or congenitally undeveloped testicle, with the absence or nonfunctioning of the other testis unrelated to service, a rating of 20 percent will be assigned for the service-connected testicular loss.  The Note also provides that a testis which is undescended or congenitally undeveloped is not a ratable disability.  38 C.F.R. §§ 4.1, 4.3, 4.7, 4.115b, Code 7524 (1993).

Under the version of Code 7524 which became effective on February 17, 1994, a 0 percent rating is warranted for removal of one testis, and a 30 percent rating is warranted for removal of both testes.  An accompanying Note provides that, in cases of the removal of one testis as the result of a service-incurred injury or disease, other than an undescended or congenitally undeveloped testis, with the absence or nonfunctioning of the other testis unrelated to service, an evaluation of 30 percent will be assigned for the service-connected testicular loss.  The Note also provides that a testis which is undescended or congenitally undeveloped is not a ratable disability.  38 C.F.R. §§ 4.1, 4.3, 4.7, 4.115b, Code 7524 (Feb. 17, 1994).

Under the version of Code 7524 which became effective on September 8, 1994 (and is still in effect at present), a 0 percent rating is warranted for removal of one testis, and a 30 percent rating is warranted for removal of both testes.  An accompanying Note provides that, in cases of the removal of one testis as the result of a service-incurred injury or disease, other than an undescended or congenitally undeveloped testis, with the absence or nonfunctioning of the other testis unrelated to service, an evaluation of 30 percent will be assigned for the service-connected testicular loss.  The Note also provides that a testis which is undescended or congenitally undeveloped is not a ratable disability.  A Footnote provides that review should be conducted for entitlement to special monthly compensation under § 3.350 of this chapter.  38 C.F.R. §§ 4.1, 4.3, 4.7, 4.115b, Code 7524 (2014).  [The Board notes that the Veteran has been in receipt of special monthly compensation, pursuant to 38 C.F.R. § 3.350 on account of anatomical loss of a creative organ, for the entire period of the current claim, as such award became effective on July 15, 1970.]

Loss of use (i.e., loss of functionality) of one testicle will be established when examination by a board finds that: (a) The diameters of the affected testicle are reduced to one-third of the corresponding diameters of the paired normal testicle; or (b) The diameters of the affected testicle are reduced to one-half or less of the corresponding normal testicle and there is alteration of consistency so that the affected testicle is considerably harder or softer than the corresponding normal testicle; or (c) If neither of the conditions (a) or (b) is met, when a biopsy, recommended by a board including a genitourologist and accepted by the Veteran, establishes the absence of spermatozoa.  38 C.F.R. § 3.350(a)(1)(i).

As noted above, the Veteran filed the instant claim for an increased rating for history of epididymo-orchitis with right testicle orchiectomy in July 1991.  Therefore, for purposes of this appeal, the evaluation period for the disability begins in July 1990 (i.e., one year prior to the date of claim).

On VA genitourinary examination in September 1991, it was noted that his left testicle was small, but no measurements were provided, and no comment was made regarding functionality of such.

At his April 1992 DRO hearing, he testified that his left testicle was getting smaller, but no measurements were provided, and he did not testify as to functionality of such.

On VA genitourinary examination in August 1992, his left testicle was noted to be smaller than normal, measuring 4 cm. x 2 cm., and of normal consistency.  No comment was made regarding functionality of such.

In a July 1993 statement, the Veteran alleged that because of a transurethral resection of the prostate (TURP) procedure in 1992, he could no longer produce sperm; however, the contemporaneous evidence indicates that he was referring to a problem of retrograde ejaculation, and there is no evidence to indicate that his left testicle could not produce spermatozoa as a result of such procedure.  In an August 1993 statement, his representative at that time alleged that he had lost the use of both testes, but did not provide any evidence to indicate a lack of functionality of the remaining left testicle.

On VA testes examination in September 1993, it was noted that his left testicle was slightly small, measuring 4 cm. x 3 cm. x 3 cm.  No comment was made regarding functionality of such.

On VA testes examination in March 1995, it was noted that his left testicle was smaller than normal, measuring 4 cm. x 2.5 cm. x 2 cm., and tender but of normal consistency.  No comment was made regarding functionality of such.

A VA ultrasound of the scrotum in February 1997 revealed that the left testicle was normal in appearance, but no measurements were rendered.

A January 31, 2000 VA treatment record noted that the Veteran's left testis was about one-third to one-half normal size and minimally tender.

A VA ultrasound of the scrotum in March 2000 revealed that the left testicle measured 3 cm. x 2.1 cm. x 1.5 cm.

On VA digestive conditions examination in June 2002, it was noted that the left testicle measured 2 cm. x 1.5 cm.

On VA genitourinary examination in May 2003, it was noted that his left testicle was quite atrophic and felt like it was only about 1.5 cm. in diameter.

On VA genitourinary examination in March 2007, it was noted that his left testicle felt soft and small.

A January 2008 VA treatment record noted that the left testicle measured 3.2 cm. x 1.3 cm.

On VA genitourinary examination in October 2009, it was noted that his left testis measured 1 cm. x 1 cm. and was very soft and atrophied.

A private ultrasound of the scrotum in July 2010 revealed that the left testis was small in size with coarsening of the echotexture, and measured 2.2 cm. in maximal length.

On VA general medical examination in October 2010, it was noted that the left testicle was atrophied at approximately 2.5 cm. in circumference without mass or asymmetry.

On VA digestive conditions examination in November 2010, it was noted that his left testicle was atrophied at approximately 2.5 cm. in circumference, with no testicular mass or asymmetry.

On VA male reproductive system examination in September 2012, it was noted that his left testicle was one-third or less of normal size.

At his March 2014 hearing, the Veteran testified that he thought he had undergone a test awhile ago to check and see if he was still producing sperm.  [The Board notes that the medical evidence of record does include test results regarding testosterone levels, but these tests do not reveal any sperm production levels.]

The medical evidence of record documents that, prior to January 31, 2000, the Veteran was status post right testicle removal, with no evidence of the left testicle being absent or nonfunctional.  See 38 C.F.R. § 3.350(a)(1)(i).  However, the medical evidence of record documents that from January 31, 2000, the Veteran was status post right testicle removal, with evidence of the left testicle being nonfunctional.  Specifically, a January 31, 2000 VA treatment record noted that the Veteran's left testis was about one-third to one-half normal size and minimally tender.  [The Board has resolved this size approximation in the light most favorable to the Veteran.]  Accordingly, for history of epididymo-orchitis with right testicle orchiectomy, the Board finds that a rating in excess of 10 percent prior to January 31, 2000 is not warranted, and that a 30 percent rating (but no higher) from January 31, 2000 is warranted.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Increased Rating for Multiple Right Inguinal Herniorrhaphies

The Veteran's multiple right inguinal herniorrhaphies have been rated under Code 7338 (for hernia, inguinal), which sets forth the following criteria.  A 10 percent rating is warranted for postoperative and recurrent inguinal hernia, readily reducible and well supported by truss or belt.  A 30 percent rating is warranted for small postoperative and recurrent, or unoperated and irremediable, inguinal hernia, not well supported by truss or not readily reducible.  A 60 percent rating is warranted for large, postoperative, recurrent inguinal hernia, not well supported under ordinary conditions and not readily reducible, when considered inoperable.  An accompanying Note provides that 10 percent is to be added for bilateral involvement, provided the second hernia is compensable; this means that the more severely disabling hernia is to be evaluated, and 10 percent, only, added for the second hernia, if the latter is of compensable degree.  38 C.F.R. §§ 4.1, 4.3, 4.7, 4.115b, Code 7338 (2014).

The Veteran filed the instant claim for an increased rating for multiple right inguinal herniorrhaphies in July 1991.  Therefore, for purposes of this appeal, the evaluation period for the disability begins in July 1990 (i.e., one year prior to the date of claim).

VA and private treatment records throughout the entire period of claim have consistently documented the absence of recurrence of right inguinal hernia for the Veteran, including on VA genitourinary examination in September 1991, VA testes examination in September 1993, VA digestive conditions examination in June 2002 (despite the Veteran's report to the examiner that he thought he might have a recurrent hernia, the examination findings confirmed that there was no inguinal hernia present and no hernia could be elicited with coughing), VA genitourinary examination in May 2003, VA genitourinary examination in March 2007, VA genitourinary examination in October 2009, VA general medical examination in October 2010, VA digestive conditions examination in November 2010, VA male reproductive system examination in September 2012, and VA hernias examination in October 2014.

The medical evidence of record documents that the Veteran is not shown to have had a recurrent right inguinal hernia at any time during the period of claim.  Accordingly, the Board finds that a rating in excess of 10 percent for multiple right inguinal herniorrhaphies is not warranted.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Separate Compensable Rating for Surgical Scar associated with Multiple Right Inguinal Herniorrhaphies

A separate rating may be assigned for surgical scar associated with multiple right inguinal herniorrhaphies if the criteria for a compensable rating are met.

Effective August 30, 2002, VA revised the criteria for rating disabilities of the skin (including scars).  67 Fed. Reg. 49590 (Jul. 31, 2002).  Because the Veteran filed the instant claim for an increased rating for multiple right inguinal herniorrhaphies (to include consideration of a separate compensable rating for surgical scar) in July 1991, the Board is required to consider the claim in light of both the former and revised schedular criteria in order to determine whether a higher rating is warranted for that disability.  If application of the revised regulation results in a higher rating, the effective date for the higher disability rating can be no earlier than the effective date of the change in the regulation.  38 U.S.C.A. § 5110(g) (West 2014).  Prior to the effective date of the change in the regulation, the Board can apply only the original version of the regulation.  
 
Under the version of 38 C.F.R. § 4.118 in effect prior to August 30, 2002, scars that are not related to burns and are not of the head, face, or neck are rated as follows:

Code 7803 sets forth that scars, superficial, poorly nourished, with repeated ulceration, are to be rated 10 percent.  38 C.F.R. §§ 4.1, 4.3, 4.7, 4.118, Code 7803 (2001).

Code 7804 sets forth that scars, superficial, tender and painful on objective demonstration, are to be rated 10 percent.  An accompanying Note provides that the 10 percent rating will be assigned, when the requirements are met, even though the location may be on tip of finger or toe, and the rating may exceed the amputation value for the limited involvement.  38 C.F.R. §§ 4.1, 4.3, 4.7, 4.118, Code 7804 (2001).

Under the version of 38 C.F.R. § 4.118 which became effective on August 30, 2002, scars that are not related to burns and are not of the head, face, or neck are rated as follows:

Code 7801 sets forth that scars, other than head, face, or neck, that are deep or that cause limited motion, are to be rated 10 percent for area(s) exceeding 6 square inches (39 sq. cm.), 20 percent for area(s) exceeding 12 square inches (77 sq. cm.), 30 percent for area(s) exceeding 72 square inches (465 sq. cm.), and 40 percent for area(s) exceeding 144 square inches (929 sq. cm.).  An accompanying Note (1) provides that scars in widely separated areas, as on two or more extremities or on anterior and posterior surfaces of extremities or trunk, will be separately rated and combined in accordance with § 4.25 of this part.  An accompanying Note (2) provides that a deep scar is one associated with underlying soft tissue damage.  38 C.F.R. §§ 4.1, 4.3, 4.7, 4.118, Code 7801 (2003).

Code 7802 sets forth that scars, other than head, face, or neck, that are superficial and that do not cause limited motion, are to be rated 10 percent for area(s) of 144 square inches (929 sq. cm.) or greater.  An accompanying Note (1) provides that scars in widely separated areas, as on two or more extremities or on anterior and posterior surfaces of extremities or trunk, will be separately rated and combined in accordance with § 4.25 of this part.  An accompanying Note (2) provides that a superficial scar is one not associated with underlying soft tissue damage.  38 C.F.R. §§ 4.1, 4.3, 4.7, 4.118, Code 7802 (2003).

Code 7803 sets forth that scars, superficial, unstable, are to be rated 10 percent.  An accompanying Note (1) provides that an unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  An accompanying Note (2) provides that a superficial scar is one not associated with underlying soft tissue damage.  38 C.F.R. §§ 4.1, 4.3, 4.7, 4.118, Code 7803 (2003).

Code 7804 sets forth that scars, superficial, painful on examination, are to be rated 10 percent.  An accompanying Note (1) provides that a superficial scar is one not associated with underlying soft tissue damage.  An accompanying Note (2) provides that in this case, a 10-percent evaluation will be assigned for a scar on the tip of a finger or toe even though amputation of the part would not warrant a compensable evaluation (and to see § 4.68 of this part on the amputation rule).  38 C.F.R. §§ 4.1, 4.3, 4.7, 4.118, Code 7804 (2003).

Under the version of 38 C.F.R. § 4.118 which became effective on October 23, 2008:

Diagnostic Code 7804 provides a rating for unstable or painful scars.  A 10 percent rating is warranted for one or two scars that are unstable or painful; a 20 percent rating is warranted for three or four scars that are unstable or painful; and a 30 percent rating is warranted for five or more scars that are unstable or painful.  Accompanying Note (1) provides that an unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  Accompanying Note (2) provides that if one or more scars are both unstable and painful, add 10 percent to the evaluation that is based on the total number of unstable or painful scars.  Accompanying Note (3) provides that scars evaluated under DCs 7800, 7801, 7802 or 7805 may also receive an evaluation under this diagnostic code, when applicable.

Diagnostic Code 7805 provides that other scars (including linear scars) and other effects of scars evaluated under Diagnostic Codes 7800, 7801, 7802, and 7804 require the evaluation of any disabling effect(s) not considered in a rating provided under Diagnostic Codes 7800-04 under an appropriate diagnostic code.

As noted above, the Veteran filed the instant claim for an increased rating for multiple right inguinal herniorrhaphies (to include consideration of a separate compensable rating for surgical scar) in July 1991.  Therefore, for purposes of this appeal, the evaluation period for the disability begins in July 1990 (i.e., one year prior to the date of claim).

On VA genitourinary examination in September 1991, it was noted that his hernia scar was well-healed; no other characteristics of the scar were provided.

At his April 1992 DRO hearing, he testified that his hernia scar was not tender, but that the area right below the scar constantly ached.

A July 1996 private treatment record documented that the Veteran had right groin pain along the old surgical incision site with increased keloid formation.

On VA general medical examination in February 1998, it was noted that he had a well-healed right inguinal scar; no other characteristics of the scar were provided.

A January 2002 VA treatment record noted that the Veteran had an inguinal incision scar in his right lower quadrant that was described as "slight deformity and tender" but with "no fluctuance or redness."

On VA digestive conditions examination in June 2002, it was noted that there was an 8 cm. healed surgical scar in the right lower quadrant with no keloid formation, but with minimal tenderness over the scar.

On VA genitourinary examination in May 2003, it was noted that he had a well-healed surgical scar which actually consisted of two scars in the right inguinal area (one 6 cm. and one 5 cm.) which ran basically end-to-end.  It was noted that such scars were nontender and nonfixed.

A July 2010 private treatment record noted that there were multiple well-healed scars in the right inguinal area "with some scar tenderness in localized areas."  A September 2010 private treatment record noted that there were multiple well-healed scars in the right inguinal area "with a few areas of scar tenderness."

On VA digestive conditions examination in November 2010, the examiner stated that a 6 to 7 inch surgical scar in the right groin was hyperpigmented and flat, did not manifest paresthesias or allodynia on palpation, and there was no evidence of skin or muscle breakdown or of ulceration.

A private CT scan of the pelvis in August 2011 revealed minimal scarring within the right groin related to previous surgery, and the examining physician noted that there were no significant complicating features seen.

On VA male reproductive system examination in September 2012, it was noted that the Veteran's inguinal surgery scar was not painful or unstable.

In a March 2014 statement, the Veteran stated that he had an "unstable painful scar due to multiple hernia repair."

On VA scars examination in October 2014, it was noted that the Veteran's residual scar following multiple right inguinal herniorrhaphies measured 5 cm. in length, was not painful, and did not result in limitation of function.

On VA hernias examination in October 2014, it was noted that the Veteran's hernia scar was not unstable or painful.

The medical evidence of record documents that the Veteran's surgical scar associated with multiple right inguinal herniorrhaphies has been shown to be painful on examination.  Specifically, the scar was noted to be painful in a July 1996 private treatment record, in a January 2002 VA treatment record, on VA digestive conditions examination in June 2002, in a July 2010 private treatment record, in a September 2010 private treatment record, and in a March 2014 statement from the Veteran.  [Regarding the other evidence of record noting that the scar is not painful, the Board has resolved this discrepancy in the light most favorable to the Veteran.]  However, the medical evidence of record also documents that such scar is not deep and has not been shown to result in limited motion at any time during the period of claim.  Accordingly, the Board finds that a separate rating of 10 percent (but no higher) for surgical scar associated with multiple right inguinal herniorrhaphies is warranted.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Extraschedular Consideration

Consideration has been given regarding whether the schedular evaluations are inadequate, requiring referral of any claim to the Chief Benefits Director or the Director of the Compensation and Pension Service for consideration of an extraschedular evaluation.  38 C.F.R. § 3.321(b)(1).

Extraschedular consideration involves a three-step analysis.  Thun v. Peake, 22 Vet. App. 111 (2008).  First, a determination must be made as to whether the schedular criteria reasonably describe a Veteran's disability level and symptomatology.  If the schedular rating criteria reasonably describe a Veteran's disability level and symptomatology, referral for extraschedular consideration is not required and the analysis stops.  If the schedular rating criteria do not reasonably describe a Veteran's level of disability and symptomatology, a determination must be made as to whether an exceptional disability picture includes other related factors, such as marked interference with employment and frequent periods of hospitalization.  If an exceptional disability picture including such factors as marked interference with employment and frequent periods of hospitalization is found, the matter must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for consideration of an extraschedular rating.

For history of epididymo-orchitis with right testicle orchiectomy, the schedular criteria under all applicable versions of Code 7524 encompass all symptoms (e.g., lack of right testicle, and nonfunctionality of left testicle from January 31, 2000) and related functional impairment of the disability shown during both periods of evaluation and therefore are not inadequate.  Furthermore, no exceptional disability picture has been shown at any time during the period (i.e., from January 31, 2000) wherein the Veteran is now receiving the maximum 30 percent schedular rating.  Therefore, referral of this matter for consideration of an extraschedular rating is not warranted.

For multiple right inguinal herniorrhaphies, the schedular criteria under Code 7338 provide for ratings in excess of that assigned for greater degrees of inguinal hernia disability, but such greater degrees of inguinal hernia disability are not shown.  The diagnostic criteria encompass all symptoms (and the scar residual is now assigned a separate compensable rating) and related functional impairment of the disability shown and therefore are not inadequate, and referral of this matter for consideration of an extraschedular rating is not warranted.

For surgical scar associated with multiple right inguinal herniorrhaphies, while the Veteran has now been assigned the maximum schedular rating (10 percent) under both applicable versions of Code 7804, the schedular criteria under Code 7801 (under the version of 38 C.F.R. § 4.118 which became effective on August 30, 2002) provide for ratings in excess of that assigned for greater degrees of scar disability, but such greater degrees of scar disability are not shown.  The diagnostic criteria encompass all symptoms (e.g., pain on examination of the scar) and related functional impairment of the disability shown and therefore are not inadequate, and referral of this matter for consideration of an extraschedular rating is not warranted.


ORDER

The appeal to reopen a claim of service connection for a left testicle disability is granted.

A rating in excess of 10 percent for history of epididymo-orchitis with right testicle orchiectomy prior to January 31, 2000 is denied; an increased (30 percent) rating for history of epididymo-orchitis with right testicle orchiectomy from January 31, 2000 is granted, subject to the regulations governing payment of monetary awards; a rating in excess of 30 percent for history of epididymo-orchitis with right testicle orchiectomy from January 31, 2000 is denied.

A rating in excess of 10 percent for multiple right inguinal herniorrhaphies is denied.

A separate (10 percent) rating for surgical scar associated with multiple right inguinal herniorrhaphies is granted, subject to the regulations governing payment of monetary awards; a rating in excess of 10 percent for surgical scar associated with multiple right inguinal herniorrhaphies is denied.


REMAND

On review of the record, the Board has found that further development is needed for VA to fulfill its duties mandated under the VCAA.

Service Connection for Left Testicle Disability

The Veteran's service treatment records include the following findings pertinent to his left testicle.  In August 1968, it was noted that he had a normal left epididymis.  In January 1969, it was noted that he was still complaining of left epididymal pain.  His June 1969 separation examination did not note any genitourinary abnormalities.

Following his service discharge, it was noted on VA genitourinary examination in July 1970 that his left testicle appeared normal.  However, it was noted on VA genitourinary examination in March 1983 that his left testis was small (2.5 cm. x 1.5 cm. x 1.5 cm.), and he was assessed with atrophy of the left testis.  The medical evidence throughout the period of the current claim has continued to document diagnoses of left testicle pain and atrophy.

On VA testes examination in September 1993, the examiner opined that the Veteran's small left testicle was not related to his previous right orchiectomy; no rationale was provided for such opinion.

On VA testes examination in March 1995, the examiner noted that for the diagnosis of tenderness and decreased size of the left testicle, etiology was undetermined.  The examiner also opined that the Veteran's left testicle was not related to the previous problems he had had with his right testicle; no rationale was provided for such opinion.

A November 2001 VA treatment record noted that the Veteran had pain in the left and right testicles which had been constant since 1968.

On VA digestive conditions examination in June 2002, the examiner noted that the Veteran had left testicular atrophy of unknown etiology, according to the urologic clinic records.  The examiner also noted that the Veteran had left testicular tenderness which had been chronic and was of unknown etiology, according to the urology clinic records.  No independent medical opinions were provided by the examiner.

A January 2003 VA urology treatment report noted an impression of persistent testicular pain and left testicular atrophy.  The examining physician noted that the Veteran had had at least six groin surgeries (for the right inguinal hernia).  The physician then stated, "I'm unsure of why he is still having the pain.  It could be due to neuroma.  Regarding the atrophy[,] I believe it could be due to some vascular compromise."  No rationale was provided for such opinions.

A January 2004 VA urology treatment report noted that the Veteran had "an atrophic left testis most likely 2/2 his past [right-side] inguinal operations."  No rationale was provided for such opinion by the examining physician.

On VA genitourinary examination in March 2007, the examiner opined that the atrophy of the Veteran's left testicle was not caused or aggravated by his service or his service-related disabilities.  The examiner noted that the examination and review of records provided no objective evidence of a causal relationship.  The examiner also noted that there was no finding of trauma, injury, or infection involving the left testicle, and that all of the Veteran's genitourinary procedures, including the inguinal hernia repairs, were to the right side.  However, the examiner did not address the relevant January 1969 service treatment record (noting complaints of left epididymal pain) in this rationale, nor did the examiner provide an adequate rationale for the opinion regarding secondary service connection.

An April 2010 private treatment record noted that the Veteran was currently having left testalgia and that his left testicle was becoming aggressively more atrophic over time, and it was noted that the Veteran had been "having some problem with his testis since 1968 when he was in the service."

A September 2010 private treatment record noted that the Veteran had a "history of bilateral groin pain that has been persistent for almost 40 years which started initially after an episode of right epididymo-orchitis followed by a right orchiectomy and subsequent reexploration surgery and hernia repairs."

On VA digestive conditions examination in November 2010, the examiner opined that the Veteran's left groin pain due to a problematic left testicle and chronic pain syndrome would likely limit his ability to engage in a strenuous activity, but "this is unrelated to the removal of his right testis and his previous right inguinal hernia surgery."  No rationale was provided for such opinion.  In an addendum opinion (dated in December 2010), the examiner noted that the service treatment records do not reveal a relationship between the Veteran's current left testicular complaint and his history of a chronic right testicular infection with need for removal and subsequent inguinal hernia repair.  However, the examiner did not address the relevant January 1969 service treatment record (noting complaints of left epididymal pain) in this rationale, nor did the examiner provide an adequate rationale for the opinion regarding secondary service connection.

A December 2011 VA treatment record noted that the Veteran had a "30+ year history of scrotalgia.  [The Veteran] has had R orchiectomy and subsequent R hernia repair x 3 without resolution of R orchalgia.  All operations in 1980s.  Since[,] [the Veteran] has had atrophy of L testicle and L orchalgia."

On VA male reproductive system examination in September 2012, the examiner opined that the Veteran's left testicular atrophy with pain was not related to his service-connected right orchiectomy, but that his hypogonadism was in part related in that he now had atrophy of his remaining left testicle.  No rationale was provided for such opinion.

In a March 2014 informal hearing brief, the Veteran's attorney cited a medical study wherein it was noted that testicular atrophy is an uncommon but well-recognized complication of inguinal hernia repair.

On VA hernias examination in October 2014, the examiner opined that the Veteran's left testicular pathology with chronic pain was not caused by, the result of, or permanently aggravated by his service-connected right inguinal hernia condition.  No rationale was provided for such opinion.

In light of the deficiencies and lack of adequate rationale in the medical opinions outlined above, the Board finds that a new examination to secure adequate medical opinions (regarding both direct and secondary service connection) is necessary.  See Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007).

TDIU Rating

The claim for a TDIU rating is inextricably intertwined with the claim for service connection for a left testicle disability remaining on appeal, as the evidence received in connection with, and the determination on, such claim could materially affect the outcome of the TDIU claim.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both are adjudicated).  Therefore, consideration of the appeal for a TDIU rating must be deferred pending resolution of the other issue remaining on appeal.

Service Connection for Diabetes

In a July 2013 written statement, the Veteran expressed disagreement with all issues decided in a June 2013 rating decision, which included the denial of service connection for diabetes.  The AOJ has not issued a statement of the case (SOC) addressing this issue, as required, and the Board must remand the matter for such action.  See Manlincon v. West, 12 Vet. App. 238 (1999).  The Board notes that it will have full jurisdiction in this matter only if the Veteran perfects an appeal by timely filing a substantive appeal after a SOC is issued.

Increased Rating and Earlier Effective Date for Depression

In a July 2013 written statement, the Veteran expressed disagreement with all issues decided in a June 2013 rating decision, which included the grant of service connection for depression at a rating of 30 percent, effective July 16, 2012.  Viewing his July 2013 written statement in the light most favorable to him, the Board finds that the Veteran expressed disagreement with both the initial rating and the effective date assigned for depression by the June 2013 rating decision.  The AOJ has not issued a SOC addressing these issues, as required, and the Board must remand the matters for such action.  See Manlincon, 12 Vet. App. at 238.  The Board notes that it will have full jurisdiction in these matters only if the Veteran perfects an appeal by timely filing a substantive appeal after a SOC is issued.

Accordingly, the case is REMANDED for the following:

1.  The AOJ should arrange for a genitourinary examination of the Veteran to determine the nature and etiology of any current left testicle disability.  The Veteran's entire record must be reviewed by the examiner in conjunction with the examination.  Any indicated tests or studies must be completed.  Based on review of the record and examination of the Veteran, the examiner must provide opinions that respond to the following:

(a)  Please identify (by medical diagnosis) each left testicle disability found.  If no such disability is diagnosed, please reconcile that conclusion with the medical evidence in the record (as outlined above).

(b)  Please identify the most likely etiology for any/each left testicle disability entity diagnosed during the period of claim.  Specifically, the examiner must opine as to the following:

(i) Is it at least as likely as not (a 50% or better probability) that such disability is related to any incident of the Veteran's military service (to include the documented complaint of left epididymal pain in January 1969)?  The examiner must specifically consider and address the Veteran's allegations of continuity of left testicle symptomatology since service.

AND

(ii) Is it at least as likely as not (a 50% or better probability) that such disability was caused or aggravated (the opinion must specifically discuss the concept of aggravation) by his service-connected history of epididymo-orchitis with right testicle orchiectomy and/or his service-connected multiple right inguinal herniorrhaphies (to include any vascular complications of such surgeries)?

The examiner must explain the rationale for all opinions, citing to relevant service treatment records, supporting factual data (including relevant prior medical opinions), and medical literature, as appropriate.

2.  The AOJ should ensure that all of the development sought is completed, arrange for any further development suggested by any additional evidence received, and then review the record and readjudicate the claim for service connection for a left testicle disability, followed by the claim for a TDIU rating (after any further development indicated, and in light of the determination made on the other issue).  For the TDIU claim, consider the provisions of 38 C.F.R. § 4.16(b) if the schedular criteria remain unmet.  If any benefit sought remains denied, the AOJ should issue an appropriate supplemental statement of the case (SSOC) and afford the Veteran and his attorney the opportunity to respond.  The case should then be returned to the Board.

3.  The AOJ must also issue a SOC addressing the issues of entitlement to service connection for diabetes, entitlement to a rating in excess of 30 percent for depression, and entitlement to an effective date prior to July 16, 2012 for the award of service connection for depression, and advise the Veteran of the period of time afforded for submission of a substantive appeal.  If a timely substantive appeal is received on any of these issues, such issue(s) should be returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


